DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendall et al. U.S. PGPUB No. 2015/0080233 in view of Tsuneta et al. U.S. PGPUB No. 2006/0038125.

Regarding claim 1, Bendall discloses a method, comprising: exposing a biological sample (“Biological specimens” [0015]) to an ion beam that is incident on the sample at a first angle to a plane of the sample () by translating a position of the ion beam on the sample in a first direction relative to a projection of a direction of incidence of the ion beam on the sample (“the tissue sample is mounted on a conductive substrate, and the scanning is done by rastering the ion beam across the sample” [0011]); and measuring and analyzing secondary ions generated from the sample by the ion beam to determine mass spectral information for the sample (“The sample surface is rasterized with a primary ion beam (O-) that sputters the antibody-specific isotope 
Tsuneta discloses an electron microscope apparatus wherein “The present invention is applicable, for example, to a focused ion beam (FIB) apparatus that raster scans on the specimen using a finely focused ion beam and visualizes the specimen structure by detecting… secondary ions emitted by the specimen” [0082]. Tsuneta discloses a method, comprising: exposing a sample to a particle beam that is incident on the sample at a first angle to a plane of the sample (“a control unit 13' for controlling the alignment deflector 13 for adjusting the incident angle of the primary electron beam 23 incident upon the specimen 18 and its amperage” [0077]) by translating a position of the ion beam on the sample in a first direction relative to a projection of a direction of incidence of the ion beam on the sample (“The field of view for adjusting the electron optical system is chosen by using the XY movement mechanism of the specimen stage 19” [0078]); after each translation of the ion beam in the first direction, adjusting a focal length of an particle beam source that generates the particle beam 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Bendall with the focusing method of Tsuneta (performing focal length correction after each movement of the stage) in order to ensure that an image acquired by detecting secondary ions remains in focus even after movement of the sample has resulted in a change in the focal length of the apparatus, thereby providing higher quality images; and allowing for movement of the sample to different positions so as to inspect more than a single point of the sample surface.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON L MCCORMACK/Examiner, Art Unit 2881